As filed with the Securities and Exchange Commission on November 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04255 NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer c/o Neuberger Berman Management LLC Neuberger Berman Advisers Management Trust 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Jeffrey S. Puretz, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 (Names and addresses of agents for service) Date of fiscal year end: December 31, 2010 Date of reporting period: September 30, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. SEPTEMBER 30, 2010 Schedule of Investments Balanced Portfolio (UNAUDITED) PRINCIPAL AMOUNT($) VALUE($)† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (15.1%) U.S. Treasury Notes, 4.75%, due 3/31/11 U.S. Treasury Notes, 1.38%, due 4/15/12 U.S. Treasury Notes, 3.88%, due 10/31/12 U.S. Treasury Notes, 2.00%, due 11/30/13 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $2,477,425) Mortgage-Backed Securities (10.2%) Adjustable Alt-A Mixed Balance (1.6%) Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2006-HYB3, Class 1A1A, 3.16%, due 5/20/36 µ Adjustable Alt-B Mixed Balance (0.4%) Lehman XS Trust, Floating Rate, Ser. 2005-1, Class 2A1, 1.76%, due 7/25/35 µ Adjustable Conforming Balance (1.0%) Adjustable Rate Mortgage Trust, Ser. 2005-10, Class 4A1, 3.17%, due 1/25/36 µ Adjustable Jumbo Balance (1.0%) GMAC Mortgage Corp. Loan Trust, Ser. 2006-AR1, Class 1A1, 5.01%, due 4/19/36 µ Adjustable Mixed Balance (2.9%) Banc of America Funding Corp., Ser. 2006-A, Class 3A2, 5.65%, due 2/20/36 µ Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.78%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 5.26%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.39%, due 6/19/34 µ Mortgage-Backed Non-Agency (0.9%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (0.7%) Whole Loan, Ser. 2004-W8, Class PT, 10.87%, due 6/25/44 µ Freddie Mac (1.7%) Pass-Through Certificates, 8.00%, due 11/1/26 Pass-Through Certificates, 8.50%, due 10/1/30 Total Mortgage-Backed Securities (Cost $2,045,635) Corporate Debt Securities (9.0%) Banks (3.6%) Bank of America Corp., Senior Unsecured Notes, 6.25%, due 4/15/12 Bear Stearns Cos. LLC, Senior Unsecured Notes, 5.35%, due 2/1/12 Bear Stearns Cos. LLC, Senior Unsecured Medium-Term Notes, Ser. B, 6.95%, due 8/10/12 Citigroup, Inc., Senior Unsecured Notes, 6.00%, due 12/13/13 Goldman Sachs Group, Inc., Senior Unsecured Notes, 6.60%, due 1/15/12 Morgan Stanley, Senior Unsecured Notes, 6.75%, due 4/15/11 Beverages (0.5%) Anheuser-Busch Cos., Inc., Guaranteed Unsecured Notes, 4.95%, due 1/15/14 Diversified Financial Services (1.7%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 Caterpillar Financial Services Corp., Unsecured Medium-Term Notes, Ser. F, 4.70%, due 3/15/12 General Electric Capital Corp., Senior Unsecured Medium-Term Notes, 5.00%, due 4/10/12 Food (0.6%) Kraft Foods, Inc., Senior Unsecured Notes, 6.25%, due 6/1/12 Media (1.2%) Comcast Cable Communications LLC, Guaranteed Notes, 6.75%, due 1/30/11 NBC Universal, Inc., Senior Unsecured Notes, 2.10%, due 4/1/14 ñØ Time Warner Cable, Inc., Guaranteed Notes, 5.40%, due 7/2/12 Office/Business Equipment (0.4%) Xerox Corp., Senior Unsecured Notes, 5.50%, due 5/15/12 Oil & Gas (0.3%) XTO Energy, Inc., Senior Unsecured Notes, 5.90%, due 8/1/12 Retail (0.4%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (0.3%) Telecom Italia Capital SA, Guaranteed Notes, 5.25%, due 11/15/13 Total Corporate Debt Securities (Cost $1,462,080) Asset-Backed Securities (2.5%) ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP5, Class A2B, 0.39%, due 10/25/36 µ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.41%, due 4/25/36 µ Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.52%, due 2/25/37 µ Impac Secured Assets Corp., Ser. 2006-3, Class A4, 0.35%, due 11/25/36 µ Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.49%, due 1/25/36 µ Securitized Asset Backed Receivables LLC Trust, Ser. 2006-WM4, Class A2C, 0.42%, due 11/25/36 µ Total Asset-Backed Securities (Cost $681,203) NUMBER OF SHARES Short-Term Investments (4.4%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $723,132) Total Investments (101.3%) (Cost $14,428,555) ## Liabilities, less cash, receivables and other assets [(1.3%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2010 Schedule of InvestmentsGrowth Portfolio NUMBER OF SHARES VALUE($) † Common Stocks (100.2%) Aerospace & Defense (3.0%) BE Aerospace * Precision Castparts Rockwell Collins Air Freight & Logistics (1.4%) C.H. Robinson Worldwide Auto Components (0.9%) BorgWarner, Inc. * Gentex Corp. Biotechnology (2.3%) Alexion Pharmaceuticals * Human Genome Sciences * Capital Markets (1.8%) Affiliated Managers Group * SEI Investments Chemicals (1.3%) Nalco Holding Sigma-Aldrich Commercial Services & Supplies (2.2%) Stericycle, Inc. * Communications Equipment (2.2%) F5 Networks * Polycom, Inc. * Computers & Peripherals (1.3%) NetApp, Inc. * Diversified Consumer Services (1.9%) DeVry, Inc. Strayer Education Diversified Financial Services (2.3%) IntercontinentalExchange Inc. * MSCI Inc. Class A * Electrical Equipment (3.2%) AMETEK, Inc. Roper Industries Sensata Technologies Holding * Electronic Equipment, Instruments & Components (4.6%) Amphenol Corp. Class A Dolby Laboratories Class A * National Instruments NUMBER OF SHARES VALUE($) † Trimble Navigation * Energy Equipment & Services (3.7%) Cameron International * CARBO Ceramics Core Laboratories N.V. Food Products (1.1%) Mead Johnson Nutrition Health Care Equipment & Supplies (5.0%) Edwards Lifesciences * Intuitive Surgical * NuVasive, Inc. * ResMed Inc. * Volcano Corp. * Health Care Providers & Services (2.6%) Express Scripts * HMS Holdings * Health Care Technology (1.6%) Cerner Corp. * Quality Systems Hotels, Restaurants & Leisure (1.9%) Hyatt Hotels Class A * WMS Industries * Household Products (1.0%) Church & Dwight Internet & Catalog Retail (0.9%) Netflix Inc. * Internet Software & Services (2.4%) Equinix, Inc. * GSI Commerce * Rackspace Hosting * IT Services (3.1%) Alliance Data Systems * Cognizant Technology Solutions Class A * See Notes to Schedule of Investments SEPTEMBER 30, 2010 Schedule of InvestmentsGrowth Portfolio cont’d (UNAUDITED) Sapient Corp. VeriFone Systems * Leisure Equipment & Products (0.7%) Hasbro, Inc. Machinery (4.3%) Cummins Inc. Danaher Corp. Flowserve Corp. NUMBER OF SHARES VALUE($) † Pall Corp. Media (1.8%) Discovery Communications Class A * Scripps Networks Interactive Class A Metals & Mining (0.6%) Cliffs Natural Resources Multiline Retail (2.5%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (2.8%) Concho Resources * Whiting Petroleum * Pharmaceuticals (1.9%) Perrigo Co. Salix Pharmaceuticals * Professional Services (0.9%) Verisk Analytics Class A * Real Estate Management & Development (1.4%) Jones Lang LaSalle Road & Rail (1.1%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (6.1%) Analog Devices Avago Technologies * Marvell Technology Group * Microchip Technology Silicon Laboratories * Varian Semiconductor Equipment Associates * Software (9.3%) ANSYS, Inc. * Citrix Systems * Informatica Corp. * Intuit Inc. * MICROS Systems * RealD Inc. * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings Specialty Retail (6.3%) Bed Bath & Beyond * Dick's Sporting Goods * J. Crew Group * Jo-Ann Stores * Ross Stores Urban Outfitters * NUMBER OF SHARES VALUE($) † Williams-Sonoma Textiles, Apparel & Luxury Goods (1.7%) Coach, Inc. Phillips-Van Heusen Trading Companies & Distributors (2.7%) Fastenal Co. W.W. Grainger Wireless Telecommunication Services (4.4%) American Tower Class A * NII Holdings * SBA Communications Class A * Total Common Stocks (Cost $4,992,287) Short-Term Investments (0.0%) 1 State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1) 1 Total Investments (100.2%) (Cost $4,992,288) ## Liabilities, less cash, receivables and other assets[(0.2%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2010 Schedule of InvestmentsGuardian Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (98.0%) Beverages (2.3%) Coca-Cola Capital Markets (6.9%) Bank of New York Mellon Charles Schwab Commercial Services & Supplies (4.9%) Republic Services Waste Management Electronic Equipment, Instruments & Components (6.1%) Anixter International * National Instruments Energy Equipment & Services (5.6%) Cameron International * Schlumberger Ltd. Food & Staples Retailing (1.1%) Costco Wholesale Food Products (3.0%) J.M. Smucker Health Care Equipment & Supplies (6.2%) C.R. Bard Covidien PLC Household Products (3.1%) Procter & Gamble Industrial Conglomerates (3.7%) 3M Co. Industrial Gases (2.4%) Praxair, Inc. Insurance (5.4%) Markel Corp. * Progressive Corp. Internet Software & Services (4.0%) Yahoo! Inc. * IT Services (5.0%) MasterCard, Inc. Class A SAIC, Inc. * Machinery (4.5%) Danaher Corp. Media (5.7%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Oil, Gas & Consumable Fuels (8.2%) BG Group PLC Newfield Exploration * Pharmaceuticals (2.9%) Roche Holding AG Road & Rail (1.9%) Canadian National Railway Semiconductors & Semiconductor Equipment (9.7%) Altera Corp. Texas Instruments Software (2.9%) Intuit Inc. * Trading Companies & Distributors (2.5%) W.W. Grainger Total Common Stocks (Cost $66,351,866) Short-Term Investments (1.7%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1,417,404) Total Investments (99.7%) (Cost $67,769,270) ## Cash, receivables and other assets, less liabilities (0.3%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments SEPTEMBER 30, 2010 Schedule of InvestmentsInternational Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (97.2%) Australia (1.0%) BHP Billiton ADR iSOFT Group * Austria (0.8%) Vienna Insurance Group Wiener Staedtische Versicherung Belgium (2.8%) Anheuser-Busch InBev Colruyt SA Telenet Group Holding Brazil (3.1%) Banco Santander Brasil ADR Petroleo Brasileiro ADR Porto Seguro TOTVS SA Canada (9.2%) Bankers Petroleum * Corus Entertainment, B Shares Eldorado Gold MacDonald, Dettwiler * Neo Material Technologies * Pacific Rubiales Energy * Silver Wheaton * Chile (1.2%) Sociedad Quimica y Minera de Chile ADR, B Shares China (1.6%) Bank of China, H Shares Changyou.com ADR * Denmark (1.9%) Novo Nordisk Class B Trygvesta AS France (6.4%) Alcatel-Lucent * Arkema BNP Paribas CNP Assurances Eutelsat Communications Ipsen SA Sodexo Germany (5.4%) Deutsche Boerse Fresenius Medical Care Linde AG SMA Solar Technology Tognum AG Hong Kong (1.6%) China Mobile ADR Kerry Properties India (0.4%) State Bank of India GDR Ireland (1.1%) DCC PLC Israel (1.2%) Makhteshim-Agan Industries * Teva Pharmaceutical Industries ADR Japan (13.7%) Brother Industries Circle K Sunkus GMO Internet Jupiter Telecommunications 55 KDDI Corp. 66 Kenedix Realty Investment Makita Corp. Nifco Inc. Nihon Kohden Nippon Electric Glass NSD Co. Point, Inc. Sankyo Co. Sundrug Co. Netherlands (11.1%) Akzo Nobel Fugro NV Koninklijke Ahold Nutreco Holding Sligro Food Group TNT NV Unilever NV USG People * Norway (2.3%) DnB NOR Prosafe ASA South Africa (1.2%) MTN Group Sweden (1.7%) Elekta AB, B Shares Svenska Handelsbanken, A Shares Switzerland (8.7%) Bucher Industries Credit Suisse Group Givaudan SA Nestle SA Roche Holding SGS SA Sulzer AG United Kingdom (20.8%) Amlin PLC Antofagasta PLC Avanti Communications Group * Balfour Beatty Cairn Energy * Chemring Group Croda International Experian Group Fidessa Group HSBC Holdings Informa PLC Jazztel PLC ñ* Jazztel PLC * Reed Elsevier RPS Group Smith & Nephew SOCO International * Travis Perkins * Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $21,359,373) Preferred Stocks (1.5%) Brazil (1.5%) Net Servicos de Comunicacao ADR * Ultrapar Participacoes ADR Total Preferred Stocks (Cost $292,973) Rights (0.0%) Belgium (0.00%) Ageas VVPR Strip * Anheuser-Busch InBev VVPR Strip * Total Rights (Cost $43) Warrants (0.0%) Italy (0.0%) UBI Banca (Cost $0) * Short-Term Investments (0.8%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $205,140) Total Investments (99.5%) (Cost $21,857,529) ## Cash, receivables and other assets, less liabilities (0.5%) Total Net Assets (100.0%) $ 23,953,748 See Notes to Schedule of Investments SEPTEMBER 30, 2010 SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY International Portfolio (UNAUDITED) Industry Value† Percentage of Net Assets Chemicals $ 8.0% Commercial Banks 6.9% Oil, Gas & Consumable Fuels 6.8% Media 5.9% Insurance 5.8% Wireless Telecommunication Services 5.6% Food & Staples Retailing 5.2% Metals & Mining 5.0% Food Products 4.9% Software 4.6% Professional Services 3.9% Pharmaceuticals 3.7% Machinery 3.5% Diversified Telecommunication Services 2.8% Health Care Equipment & Supplies 2.3% Energy Equipment & Services 2.1% Aerospace & Defense 1.9% Hotels, Restaurants & Leisure 1.6% Electronic Equipment, Instruments & Components 1.5% Air Freight & Logistics 1.4% Electrical Equipment 1.4% Diversified Financial Services 1.3% Industrial Conglomerates 1.1% Real Estate Investment Trusts 1.0% Office Electronics 1.0% Health Care Providers & Services 1.0% Capital Markets 1.0% Leisure Equipment & Products 0.9% Auto Components 0.9% Commercial Services & Supplies 0.9% Beverages 0.7% Internet Software & Services 0.6% Semiconductors & Semiconductor Equipment 0.6% Communications Equipment 0.6% Real Estate Management & Development 0.6% Trading Companies & Distributors 0.6% Specialty Retail 0.5% Construction & Engineering 0.5% Health Care Technology 0.1% Short-Term Investments and Other Assets-Net 1.3% $ 100.0% SEPTEMBER 30, 2010 Schedule of InvestmentsMid-Cap Growth Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (99.9%) Aerospace & Defense (2.8%) BE Aerospace * Precision Castparts Rockwell Collins Air Freight & Logistics (1.9%) C.H. Robinson Worldwide Auto Components (1.0%) BorgWarner, Inc. * Gentex Corp. Biotechnology (3.0%) Alexion Pharmaceuticals * BioMarin Pharmaceutical * Human Genome Sciences * Capital Markets (1.7%) Affiliated Managers Group * SEI Investments Chemicals (1.2%) Nalco Holding Sigma-Aldrich Commercial Services & Supplies (2.0%) Stericycle, Inc. * Communications Equipment (2.6%) F5 Networks * Juniper Networks * Polycom, Inc. * Computers & Peripherals (1.1%) NetApp, Inc. * Diversified Consumer Services (1.9%) DeVry, Inc. Strayer Education Diversified Financial Services (2.1%) IntercontinentalExchange Inc. * MSCI Inc. Class A * Electrical Equipment (3.0%) AMETEK, Inc. Roper Industries Sensata Technologies Holding * Electronic Equipment, Instruments & Components (4.7%) Amphenol Corp. Class A Dolby Laboratories Class A * National Instruments Trimble Navigation * Energy Equipment & Services (3.7%) Cameron International * CARBO Ceramics Core Laboratories N.V. Food Products (1.4%) Mead Johnson Nutrition Health Care Equipment & Supplies (4.8%) Edwards Lifesciences * Intuitive Surgical * NuVasive, Inc. * ResMed Inc. * Volcano Corp. * Health Care Providers & Services (2.6%) Express Scripts * HMS Holdings * Health Care Technology (1.4%) Cerner Corp. * Quality Systems Hotels, Restaurants & Leisure (1.9%) Hyatt Hotels Class A * WMS Industries * Household Products (1.0%) Church & Dwight Internet & Catalog Retail (0.8%) Netflix Inc. * Internet Software & Services (2.3%) Equinix, Inc. * GSI Commerce * Rackspace Hosting * IT Services (3.0%) Alliance Data Systems * Cognizant Technology Solutions Class A * Sapient Corp. VeriFone Systems * Leisure Equipment & Products (0.8%) Hasbro, Inc. Machinery (4.1%) Cummins Inc. Danaher Corp. Flowserve Corp. Pall Corp. Media (1.7%) Discovery CommunicationsClass A * Scripps Networks Interactive Class A Metals & Mining (0.5%) Cliffs Natural Resources Multiline Retail (2.4%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (3.0%) Concho Resources * Whiting Petroleum * Pharmaceuticals (2.2%) Perrigo Co. Salix Pharmaceuticals * Watson Pharmaceuticals * Professional Services (0.9%) Verisk Analytics Class A * Real Estate Management & Development (1.2%) Jones Lang LaSalle Road & Rail (1.0%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (5.7%) Analog Devices Avago Technologies * Marvell Technology Group * Microchip Technology Silicon Laboratories * Varian Semiconductor Equipment Associates * Software (8.9%) ANSYS, Inc. * Citrix Systems * Informatica Corp. * Intuit Inc. * MICROS Systems * RealD Inc. * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings Specialty Retail (6.7%) Bed Bath & Beyond * Dick's Sporting Goods * J Crew Group * Jo-Ann Stores * Ross Stores Urban Outfitters * Williams-Sonoma Textiles, Apparel & Luxury Goods (1.6%) Coach, Inc. Phillips-Van Heusen Trading Companies & Distributors (2.7%) Fastenal Co. W.W. Grainger Wireless Telecommunication Services (4.6%) American Tower Class A * NII Holdings * SBA Communications Class A * Total Common Stocks (Cost $198,453,424) Short-Term Investments (0.0%) 1 State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1) 1 Total Investments (99.9%) (Cost $198,453,425) ## Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2010 Schedule of InvestmentsPartners Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($) † Common Stocks (97.8%) Aerospace & Defense (2.2%) Boeing Co. Automobiles (1.6%) Harley-Davidson Beverages (0.6%) Coca-Cola Biotechnology (0.6%) Amgen Inc. * Building Products (2.7%) Masco Corp. Owens Corning * Capital Markets (6.2%) Goldman Sachs Group Invesco Ltd. Morgan Stanley State Street Commercial Banks (4.0%) Fifth Third Bancorp SunTrust Banks Wells Fargo Computers & Peripherals (1.8%) Hewlett-Packard Construction & Engineering (1.0%) Chicago Bridge & Iron * Consumer Finance (2.9%) American Express Capital One Financial Diversified Financial Services (8.6%) Bank of America Citigroup Inc. * J.P. Morgan Chase Moody's Corp. Electrical Equipment (2.0%) ABB Ltd. ADR Energy Equipment & Services (4.1%) Halliburton Co. McDermott International * National Oilwell Varco Weatherford International * Food & Staples Retailing (1.1%) CVS Caremark Health Care Equipment & Supplies (3.2%) Covidien PLC NUMBER OF SHARES VALUE($) † Zimmer Holdings * Health Care Providers & Services (5.6%) Aetna Inc. AmerisourceBergen Corp. Medco Health Solutions * WellPoint Inc. * Household Durables (1.7%) NVR, Inc. * Whirlpool Corp. Household Products (1.5%) Energizer Holdings * Independent Power Producers & Energy Traders (0.7%) NRG Energy * Industrial Conglomerates (0.9%) Textron Inc. Insurance (4.6%) Berkshire Hathaway Class B * MetLife, Inc. Principal Financial Group IT Services (1.6%) Lender Processing Services Machinery (3.5%) Bucyrus International Ingersoll-Rand PLC Joy Global Terex Corp. * Media (2.2%) McGraw-Hill Cos. Metals & Mining (5.0%) Freeport-McMoRan Copper & Gold Teck Resources Class B United States Steel Walter Energy Xstrata PLC Multiline Retail (3.2%) J.C. Penney Macy's, Inc. See Notes to Schedule of Investments SEPTEMBER 30, 2010 Schedule of InvestmentsPartners Portfolio cont’d (UNAUDITED) NUMBER OF SHARES VALUE($) Oil, Gas & Consumable Fuels (11.1%) Canadian Natural Resources Cenovus Energy EOG Resources Peabody Energy Petrohawk Energy * Petroleo Brasileiro ADR † Southwestern Energy * Talisman Energy Paper & Forest Products (0.3%) International Paper Personal Products (2.4%) Avon Products Pharmaceuticals (3.4%) Pfizer Inc. Shire PLC ADR Semiconductors & Semiconductor Equipment (1.2%) Intel Corp. Lam Research * Software (2.4%) Check Point Software Technologies * Oracle Corp. Specialty Retail (3.9%) Best Buy Limited Brands Lowe's Cos. Total Common Stocks (Cost $63,891,511) Contracts Purchased Options (0.0%) Amgen Inc. , Call, Oct 2010 @ 55 (Cost $17,020) NUMBER OF SHARES Short-Term Investments (2.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $2,243,540) Total Investments (100.3%) (Cost $66,152,071) ## Liabilities, less cash, receivables and other assets[(0.3%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2010 Schedule of InvestmentsRegency Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($) Common Stocks (95.0%) Aerospace & Defense (1.3%) Embraer-Empresa Brasileira de Aeronautica ADR Auto Components (1.7%) American Axle & Manufacturing Holdings * Lear Corp. * Automobiles (1.4%) Harley-Davidson Beverages (1.1%) Dr. Pepper Snapple Group Building Products (2.7%) Masco Corp. Owens Corning * Capital Markets (2.3%) Invesco Ltd. Jefferies Group Commercial Banks (7.9%) Comerica Inc. Fifth Third Bancorp First Horizon National * KeyCorp Regions Financial SunTrust Banks Synovus Financial Zions Bancorp Construction & Engineering (1.6%) Chicago Bridge & Iron * Containers & Packaging (1.4%) Temple-Inland Diversified Financial Services (1.9%) Moody's Corp. Electric Utilities (3.2%) Allegheny Energy DPL Inc. NV Energy Electrical Equipment (0.3%) Babcock & Wilcox * Electronic Equipment, Instruments & Components (3.3%) Anixter International * Avnet, Inc. * Energy Equipment & Services (3.5%) McDermott International * National Oilwell Varco NUMBER OF SHARES VALUE($) Noble Corp. Oceaneering International * Food Products (0.3%) J.M. Smucker Gas Utilities (1.1%) Questar Corp. Health Care Providers & Services (6.1%) Aetna Inc. AmerisourceBergen Corp. CIGNA Corp. Coventry Health Care * MEDNAX, Inc. * Household Durables (2.2%) KB HOME Whirlpool Corp. Household Products (1.9%) Energizer Holdings * Independent Power Producers & Energy Traders (1.2%) NRG Energy * Insurance (9.1%) Assurant, Inc. Fidelity National Financial Class A Lincoln National PartnerRe Ltd. Principal Financial Group StanCorp Financial Group W.R. Berkley IT Services (1.8%) Lender Processing Services Machinery (7.7%) AGCO Corp. * Bucyrus International Ingersoll-Rand PLC Navistar International * Terex Corp. * WABCO Holdings * Media (2.3%) Cablevision Systems McGraw-Hill Cos. Metals & Mining (3.7%) Cliffs Natural Resources Teck Resources Class B United States Steel Multi-Utilities (3.6%) Alliant Energy See Notes to Schedule of Investments SEPTEMBER 30, 2010 Schedule of InvestmentsRegency Portfolio cont’d (UNAUDITED) NUMBER OF SHARES VALUE($) CenterPoint Energy CMS Energy DTE Energy Multiline Retail (3.7%) J.C. Penney Macy's, Inc. Oil, Gas & Consumable Fuels (8.8%) Cabot Oil & Gas Denbury Resources * Newfield Exploration * Noble Energy Ship Finance International Southwestern Energy * Whiting Petroleum * Pharmaceuticals (1.4%) Shire PLC ADR Real Estate Investment Trusts (4.3%) Alexandria Real Estate Equities Annaly Capital Management Boston Properties Macerich Co. Vornado Realty Trust Semiconductors & Semiconductor Equipment (1.0%) Lam Research * Specialty Retail (1.2%) Limited Brands Total Common Stocks (Cost $133,990,568) Short-Term Investments (5.7%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $10,258,260) Total Investments (100.7%) (Cost $144,248,828) ## Liabilities, less cash, receivables and other assets[(0.7%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2010 Schedule of InvestmentsShort Duration Bond Portfolio (UNAUDITED) PRINCIPAL AMOUNT($) VALUE($)† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (33.2%) U.S. Treasury Notes, 4.75%, due 3/31/11 ØØ U.S. Treasury Notes, 1.00%, due 9/30/11 U.S. Treasury Notes, 1.38%, due 4/15/12 U.S. Treasury Notes, 3.88%, due 10/31/12 U.S. Treasury Notes, 2.00%, due 11/30/13 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $103,885,756) U.S. Government Agency Securities (5.4%) Citigroup Funding, Inc., Guaranteed FDIC Floating Rate Medium-Term Notes, 0.59%, due 12/30/12 µØØ@ Wells Fargo & Co., Guaranteed FDIC Floating Rate Notes, 0.51%, due 6/15/12 µ@ Total U.S. Government Agency Securities (Cost $16,950,000) Mortgage-Backed Securities (25.4%) Adjustable Alt-A Jumbo Balance (2.0%) Bear Stearns ALT-A Trust, Ser. 2007-1, Class 21A1, 5.38%, due 1/25/47 µ Adjustable Alt-A Mixed Balance (0.6%) Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2006-HYB3, Class 1A1A, 3.16%, due 5/20/36 µ Adjustable Alt-B Mixed Balance (0.4%) Lehman XS Trust, Floating Rate, Ser. 2005-1, Class 2A1, 1.76%, due 7/25/35 µ Adjustable Conforming Balance (0.7%) Adjustable Rate Mortgage Trust, Ser. 2005-10, Class 4A1, 3.17%, due 1/25/36 µØØ Adjustable Jumbo Balance (6.8%) GMAC Mortgage Corp. Loan Trust, Ser. 2006-AR1, Class 1A1, 5.01%, due 4/19/36 µ Merrill Lynch Mortgage Investors Trust, Ser. 2005-A1, Class 2A1, 2.93%, due 12/25/34 µ Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR16, Class 4A2, 2.93%, due 10/25/35 µ Adjustable Mixed Balance (2.4%) Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2006-HYB5,Class 2A1, 5.57%, due 9/20/36 µ Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.78%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 5.26%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.39%, due 6/19/34 µ Commercial Mortgage-Backed (9.0%) Banc of America Commercial Mortgage, Inc., Ser. 2006-3, Class A1, 5.69%, due 7/10/44 ØØ Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2006-PW14, Class A1, 5.04%, due 12/11/38 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C5, Class A1, 5.10%, due 9/15/40 ØØ GE Capital Commercial Mortgage Corp., Ser. 2002-2A, Class A2, 4.97%, due 8/11/36 ØØ GMAC Commercial Mortgage Securities, Inc., Ser. 2004-C3, Class AAB, 4.70%, due 12/10/41 Greenwich Capital Commercial Funding Corp., Ser. 2002-C1, Class A3, 4.50%, due 1/11/17 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD11, Class A1, 5.65%, due 6/15/49 LB-UBS Commercial Mortgage Trust, Ser. 2006-C3, Class A1, 5.48%, due 3/15/32 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Class A1, 4.28%, due 8/12/48 ØØ Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C7, Class A1, 4.24%, due 10/15/35 ñ Mortgage-Backed Non-Agency (1.7%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñØØ GSMPS Mortgage Loan Trust, Ser. 2005-RP2, Class 1A4, 8.50%, due 3/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (0.5%) Whole Loan, Ser. 2004-W8, Class PT, 10.87%, due 6/25/44 µØØ Freddie Mac (1.3%) Pass-Through Certificates, 10.00%, due 4/1/20 Pass-Through Certificates, 8.00%, due 11/1/26 Pass-Through Certificates, 8.50%, due 10/1/30 Total Mortgage-Backed Securities (Cost $92,225,706) Corporate Debt Securities (25.0%) Banks (9.3%) Bear Stearns Cos. LLC, Senior Unsecured Notes, 5.35%, due 2/1/12 Bear Stearns Cos. LLC, Senior Unsecured Medium-Term Notes, Ser. B, 6.95%, due 8/10/12 Citigroup, Inc., Senior Unsecured Notes, 6.00%, due 12/13/13 ØØ Goldman Sachs Group, Inc., Senior Unsecured Notes, 6.88%, due 1/15/11 ØØ Goldman Sachs Group, Inc., Senior Unsecured Notes, 5.25%, due 10/15/13 Merrill Lynch & Co., Inc., Senior Unsecured Medium-Term Notes, Ser. C, 6.05%, due 8/15/12 Morgan Stanley, Senior Unsecured Global Medium-Term Notes, Ser. F, 5.75%, due 8/31/12 Beverages (1.2%) Anheuser-Busch Cos., Inc., Guaranteed Unsecured Notes, 4.95%, due 1/15/14 ØØ Diversified Financial Services (4.5%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 ØØ Caterpillar Financial Services Corp., Unsecured Medium-Term Notes, Ser. F, 4.70%, due 3/15/12 General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 Food (1.6%) Kraft Foods, Inc., Senior Unsecured Notes, 6.25%, due 6/1/12 ØØ Media (3.4%) Comcast Cable Communications LLC, Guaranteed Notes, 6.75%, due 1/30/11 ØØ NBC Universal, Inc., Senior Unsecured Notes, 2.10%, due 4/1/14 ñØ Time Warner Cable, Inc., Guaranteed Notes, 5.40%, due 7/2/12 Office/Business Equipment (1.0%) Xerox Corp., Senior Unsecured Notes, 5.50%, due 5/15/12 Oil & Gas (0.8%) XTO Energy, Inc., Senior Unsecured Notes, 5.90%, due 8/1/12 Retail (1.1%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (2.1%) Telecom Italia Capital SA, Guaranteed Notes, 5.25%, due 11/15/13 Telefonica Emisiones SAU, Guaranteed Notes, 2.58%, due 4/26/13 Total Corporate Debt Securities (Cost $77,803,178) Asset-Backed Securities (6.8%) ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.41%, due 4/25/36 µ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP5, Class A2B, 0.39%, due 10/25/36 µ Bear Stearns Asset Backed Securities Trust, Ser. 2006-HE9, Class 1A2, 0.41%, due 11/25/36 µ Carrington Mortgage Loan Trust, Ser. 2006-OPT1, Class A3, 0.44%, due 2/25/36 µ Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.52%, due 2/25/37 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-3, Class 2A2, 0.44%, due 6/25/36 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-5, Class 2A2, 0.44%, due 8/25/36 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-6, Class 2A2, 0.44%, due 9/25/36 µ Impac Secured Assets Corp., Ser. 2006-3, Class A4, 0.35%, due 11/25/36 µ Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.95%, due 7/13/46 0 µ§§** Merrill Lynch Mortgage Investors Trust, Ser. 2006-MLN1, Class A2A, 0.33%, due 7/25/37 µ Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.49%, due 1/25/36 µ Securitized Asset Backed Receivables LLC Trust, Ser. 2006-WM4, Class A2C, 0.42%, due 11/25/36 µ Soundview Home Equity Loan Trust, Ser. 2006-OPT3, Class 2A3, 0.43%, due 6/25/36 µØØ Structured Asset Investment Loan Trust, Ser. 2006-3, Class A4, 0.35%, due 6/25/36 µØØ Total Asset-Backed Securities (Cost $30,882,535) NUMBER OF SHARES Short-Term Investments (2.5%) State Street Institutional Liquid Reserves Fund Institutional Class(Cost $7,971,722) Total Investments (98.3%) (Cost $329,718,897) ## Cash, receivables and other assets, less liabilities (1.7%) ¢¢ Total Net Assets (100.0%) See Notes to Schedule of Investments SEPTEMBER 30, 2010 Schedule of InvestmentsSmall-Cap Growth Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (97.8%) Aerospace & Defense (7.3%) BE Aerospace * DigitalGlobe Inc. * Global Defense Technology & Systems * HEICO Corp. Air Freight & Logistics (1.3%) Hub Group Class A * Biotechnology (1.6%) Alexion Pharmaceuticals * Capital Markets (0.4%) HFF Inc. Class A * Chemicals (4.1%) Ferro Corporation * Sensient Technologies Solutia Inc. * Communications Equipment (5.4%) Aruba Networks * Finisar Corp. * Oclaro Inc. * Riverbed Technology * Consumer Finance (1.0%) Green Dot Class A * Diversified Consumer Services (3.8%) Capella Education * Grand Canyon Education * Steiner Leisure * Diversified Financial Services (1.7%) Portfolio Recovery Associates * Electrical Equipment (1.5%) Polypore International * Electronic Equipment, Instruments & Components (2.8%) DTS, Inc. * Littelfuse, Inc. * Food Products (2.3%) Diamond Foods TreeHouse Foods * Health Care Equipment & Supplies (9.3%) Cyberonics Inc. * Neogen Corporation * NuVasive, Inc. * Sirona Dental Systems * Thoratec Corp. * Volcano Corp. * Zoll Medical * Health Care Providers & Services (2.9%) Air Methods * HMS Holdings * Health Care Technology (1.3%) SXC Health Solutions * Hotels, Restaurants & Leisure (5.7%) 7 Days Group Holdings ADR * Gaylord Entertainment * Home Inns & Hotels Management ADR * Orient-Express Hotels Class A * Internet & Catalog Retail (2.2%) HSN, Inc. * Makemytrip Ltd. * Internet Software & Services (9.3%) GSI Commerce * LivePerson, Inc. * LogMeIn, Inc. * LoopNet, Inc. * Mercadolibre Inc. * OpenTable, Inc. * Rackspace Hosting * IT Services (2.4%) Gartner, Inc. * Syntel, Inc. Machinery (2.6%) Actuant Corp. Class A Nordson Corp. Oil, Gas & Consumable Fuels (4.1%) Brigham Exploration * Concho Resources * Rosetta Resources * Pharmaceuticals (1.4%) Salix Pharmaceuticals * Professional Services (1.3%) The Corporate Executive Board Real Estate Management & Development (1.5%) Jones Lang LaSalle Semiconductors & Semiconductor Equipment (1.5%) Cavium Networks * Software (7.5%) SS&C Technologies Holdings * TIBCO Software * Ultimate Software Group * VanceInfo Technologies ADR * Specialty Retail (5.1%) hhgregg, Inc. * Hibbett Sports * Tractor Supply Vitamin Shoppe * Textiles, Apparel & Luxury Goods (4.2%) Maidenform Brands * Steven Madden * Warnaco Group * Trading Companies & Distributors (2.3%) MSC Industrial Direct Class A Watsco, Inc. Total Common Stocks (Cost $12,704,257) Short-Term Investments (2.0%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $304,335) Total Investments (99.8%) (Cost $13,008,592) ## Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) $ 15,293,602 See Notes to Schedule of Investments SEPTEMBER 30, 2010 Schedule of InvestmentsSocially Responsive Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (96.1%) Capital Markets (7.0%) Bank of New York Mellon Charles Schwab Commercial Services & Supplies (2.2%) Herman Miller Electronic Equipment, Instruments & Components (6.1%) Anixter International * National Instruments Food & Staples Retailing (1.0%) Costco Wholesale Food Products (5.1%) J.M. Smucker McCormick & Company Health Care Equipment & Supplies (6.4%) Becton, Dickinson & Co. Covidien PLC Household Products (3.2%) Procter & Gamble Industrial Conglomerates (3.8%) 3M Co. Industrial Gases (2.4%) Praxair, Inc. Insurance (5.4%) Markel Corp. * Progressive Corp. Internet Software & Services (4.0%) Yahoo! Inc. * IT Services (3.1%) MasterCard, Inc. Class A Machinery (4.6%) Danaher Corp. Media (5.6%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Oil, Gas & Consumable Fuels (11.7%) BG Group PLC Cimarex Energy Newfield Exploration * Noble Energy Pharmaceuticals (5.6%) Novo Nordisk A/S ADR Roche Holding AG Professional Services (1.5%) ICF International * Road & Rail (1.9%) Canadian National Railway Semiconductors & Semiconductor Equipment (9.4%) Altera Corp. Texas Instruments Software (2.8%) Intuit Inc. * Specialty Chemicals (1.0%) Novozymes A/S Class B Trading Companies & Distributors (2.3%) W.W. Grainger Total Common Stocks (Cost $111,737,887) Short-Term Investments (3.8%) State Street Institutional Government Money Market Fund Institutional Class (Cost $4,985,238) Principal Amount Certificates of Deposit (0.2%) Self Help Credit Union, 1.10%, due 10/29/10 (Cost $200,000) # Total Investments (100.1%) (Cost $116,923,125) ## Liabilities, less cash, receivables and other assets [(0.1%)] Total Net Assets (100.0%) See Notes to Schedule of Investments September 30, 2010 (UNAUDITED) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Balanced Portfolio (“Balanced”), Neuberger Berman Growth Portfolio (“Growth”), Neuberger Berman Guardian Portfolio (“Guardian”), Neuberger Berman International Portfolio (“International”), Neuberger Berman Mid-Cap Growth Portfolio (“Mid-Cap Growth”), Neuberger Berman Partners Portfolio (“Partners”), Neuberger Berman Regency Portfolio (“Regency”), Neuberger Berman Short Duration Bond Portfolio (“Short Duration Bond”), Neuberger Berman Small-Cap Growth Portfolio (“Small-Cap Growth”) and Neuberger Berman Socially Responsive Portfolio (“Socially Responsive”) (individually a “Fund,” collectively, the “Funds”); purchased option contracts held by Partners; and financial futures contracts held by Short Duration Bond are carried at the value that Neuberger Berman Management LLC (“Management”) believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments in equity securities, financial futures contracts and purchased option contracts, for which market quotations are readily available, are generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted in active markets (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Funds’ investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities and short term investments of the Funds: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker/dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available (“Other Market Information”). U.S. Treasury Securities. Inputs used to value U.S. Treasury securities generally include quotes from several inter-dealer brokers and Other Market Information. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Asset-Backed Securities and Mortgage Backed Securities. Inputs used to value asset-backed securities and mortgage backed securities generally include models that consider a number of factors, which may include the following: prepayment speeds, cash flows, spread adjustments and Other Market Information. Short-Term Investments. Investments in State Street Institutional Liquid Reserves Fund Institutional Class and State Street Institutional Government Money Market Fund Institutional Class are valued using the respective fund’s daily calculated NAV. Certificates of Deposit. Certificates of Deposit are valued at amortized cost. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. For both debt and equity securities, if a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a fund might reasonably expect to receive on a current sale in an orderly transaction, the affected Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Board of Trustees of Neuberger Berman Advisers Management Trust (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. The Funds’ investments in foreign securities are generally valued using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices are expressed in local currency values and are currently translated from the local currency into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities. In this event, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices a fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. These fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, by category of Level, of inputs used to value the Funds’ investments as of September 30, 2010: Asset Valuation Inputs Level 1 Level 2 Level 3§ Total Balanced Investments: Common Stocks^ $ $
